Title: To Alexander Hamilton from John Jay, 11 September 1794
From: Jay, John
To: Hamilton, Alexander


London 11 Septr. 1794
Dear Sir
I had last week the Pleasure of recieving from you a few Lines by Mr. Blaney. You will recieve this Letter by the Hands of Mr. Morris. He will also be the Bearer of my Dispatches to Mr. Randolph. They will be voluminous, particular, and in many Respects interesting. It should not be forgotten that there is Irritation here, as well as in America, and that our party Processions, Toasts; Rejoicings &c &c. have not been well calculated to produce goodwill and good Humour. The government nevertheless destinguishes between national acts, and these party Effusions, and have entertained hitherto an opinion and Belief that the Presidt. and our Governmt. and nation in general, were really desirous of an amicable Settlement of Differences, and of laying a Foundation for Friendship as well as peace between the two Countries.
The Secretary’s Letters by Mr. Munro, and his Speech on his Introduction to the Convention have appeared in the English papers. Their Impression in this Country may easily be conjectured. I wish they had both been more guarded. The Language of the United States at Paris and at London, should correspond with their neutrality. These things are not favorable to my Mission.
A speedy Conclusion to the negociation is problematical, tho not highly improbable, If I should be able to conclude the Business on admissible Terms, I shall do it, and risque Consequences; rather than by the Delays of waiting for, and covering myself by opinions & Instructions hazard a Change in the Disposition of this Court—for it seems our Country, or rather some parts of it, will not forbear Asperities. I hear that Virga. is taking british property by Escheat; and other things which in the present moment are unseasonable, are here reported.
As the proposed Articles are under Consideration—as they have already undergone some Alterations, and as I am not without Hopes of other and further Amendments, I really think they ought not to be published in their present crude State; especially as in the Course of a few weeks I expect to be able to communicate their ultimate Form. If then, they should not appear to me to be such as I ought to sign, I will transmit them, and wait for further Instructions.
I am Dear Sir   Yours sincerely
John Jay
Col. Hamilton
